93 Ga. App. 87 (1955)
91 S.E.2d 127
ATLANTA LAUNDRICOIN CORPORATION
v.
HUNNICUTT.
35912.
Court of Appeals of Georgia.
Decided October 14, 1955.
Rehearing Denied December 2, 1955.
James A. Bagwell, for plaintiff in error.
Hugh G. Head, Jr., contra.
CARLISLE, J.
1. The act of March 10, 1933 (Ga. L. 1933, p. 290 et seq.), which by amendment is now applicable to the Civil Court of Fulton County, provides, in part: Sec. 42 (c) "In all cases wherein the amount involved, exclusive of interest, attorneys' fees, and cost, is less than three hundred dollars, an appeal shall lie from the order overruling or refusing the motion for a new trial or the final order or judgment of the trial judge, as the case may be, to the Appellate Division of said court." Sec. 42 (h) "In all cases wherein the amount involved, exclusive of interest, attorneys' fees, and costs, is three hundred dollars or more, the order overruling or refusing the motion for new trial or the final order or judgment of the trial court, as the case may be, shall be subject to review by bill of exceptions to the Court of Appeals or the Supreme Court, in the same manner judgments and orders of the superior courts are now reviewed." See Milikin v. Johnson, 78 Ga. App. 479 (51 S.E.2d 561), and citations.
2. Under an application of the foregoing statutory rule to the facts of the present case, this court is without jurisdiction of the writ of error. The plaintiff brought an action for damages to its automobile in the amount of $295 against the defendant. The defendant filed her answer of general denial, alleged that the damage to the automobile was only $25, that this damage was occasioned by accident, and by way of counterclaim sued the plaintiff for $500 for trespass upon her property and for $250 as expenses of litigation. The trial court directed a verdict for the defendant on the main action and for the plaintiff on the cross-action. The plaintiff moved for a new trial on its main action and the trial court denied the motion. No exception was taken by the defendant to the direction of the verdict against her on her counter-claim. While we recognize the rule that the pleadings alone determine the amount involved in the suit (Cox v. Dolvin Realty Co., 56 Ga. App. 649, 193 S.E. 467), the only pleadings involved here are those in the main action and the answer thereto. The amount there involved is only $295, and, consequently, a direct bill of exceptions does not lie from the trial judge's *88 denying the plaintiff's motion for a new trial. An appeal should have been entered to the Appellate Division of the Civil Court of Fulton County in these circumstances.
Writ of error dismissed. Gardner, P. J., and Townsend, J., concur.